Citation Nr: 1047010	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  08-12 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation greater than 40 percent for a 
bilateral hearing loss.  

2.  Entitlement to an evaluation greater than 20 percent for 
thoracic spine disability.  

3.  Entitlement to an evaluation greater than 10 percent for 
right shoulder strain.  

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disorders. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel
INTRODUCTION

The Veteran had active military service from April 1960 to June 
1980.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In June 2010, the RO notified the Veteran that his requested 
travel board hearing was scheduled for July 16, 2010.  The 
Veteran was advised that he could request a change in hearing 
date up to 2 weeks before the scheduled hearing, and that the 
request must be in writing and show good cause why a new hearing 
date was necessary.  Pursuant to regulation, examples of good 
cause include, but are not limited to, illness of the appellant 
and/or representative, difficulty in obtaining necessary records, 
and unavailability of a necessary witness.  See 38 C.F.R. 
§ 20.704(c) (2010).  

On June 28, 2010, the RO received a statement from the Veteran 
wherein he requested to reschedule his travel board hearing.  He 
explained that due to personal circumstances, he had to leave his 
house and did not currently have access to needed documents.  He 
did not think that he could face the Board without any 
preparation or having important documents.  He also advised the 
RO that he had a new address.  

Information in the file indicates that the Veteran failed to 
appear for his scheduled hearing.  In August 2010, the RO sent a 
letter to the Veteran's former address notifying him that his 
appeal had been certified to the Board.  

On review, the RO received a timely request to reschedule the 
travel board hearing.  The Veteran provided good cause for his 
request.  Therefore, another hearing should be scheduled.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

The RO is to schedule the Veteran for a 
travel board hearing.  Provide the Veteran 
and his representative reasonable advance 
notice of the date, time, and location of 
the hearing.  The RO should refer to the 
June 2010 correspondence wherein the 
Veteran provided a new address.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



